MEMORANDUM **
Juan Carlos Mendoza Vazquez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the IJ’s determination that Mendoza Vazquez is ineligible for cancellation of removal due to the lack of a qualifying relative. 8 U.S.C. § 1229b(b)(l)(d). The Board’s affirmance of the IJ’s decision did not deprive Mendoza Vazquez of due process or equal protection.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.